DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Claims 2-6, 8, 16-19, 21, 22, 24, 26-28, 31, 32, 40 and 41 are pending.
	Claims 31, 32 and 41, drawn to a non-elected invention and non-elected species are withdrawn from examination.
	Claims 2-6, 8, 16-19, 21, 22, 24, 26-28 and 40 are examined on the merits with species, (agent): antibody or antigen-binding fragment thereof; and (method steps): a. sole method without further administration of a second therapeutic.

New Grounds of Objections
Claim Objections
3.	Claims 16-19, 21, 22, 24 and 26 are objected to because of the following informalities:  independent claims 2 and 40 both cite “SiglecFhigh cells”, however most of the dependent claims cite “the SiglecFhigh cell“ and “the cell”.  The independent claim governs the examination of the dependent claims, hence the language should be consistent.
Correction is required.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The rejection of claims 2-6, 8, 16-19, 21, 22, 24, 26-28 and 40 under 35 U.S.C. 103 as being unpatentable over Wong et al., US 2011/0119776 A1 (published May 19, 2011), and further in view of Poczobutt et al. (The Journal of Immunology 196: 2847-2859 and supplemental figures, prepublished online February 12, 2016), Rubenstein et al. (J. Ped. Gastroenterology and Nutrition 53(4): 409-416, 2011/ IDS reference 2 on sheet 2 submitted October 23, 2019) and Gao et al. (PNAS 107(44): 18892-18897, November 2, 2010) is maintained.  
	Applicants set forth the teachings presented in the Action mailed April 28, 2022, see Remarks submitted July 15, 2022 on pages 5 and 6.  Applicants argue Poczobutt does not ”… teach a single cell having a SiglecFhigh gene profile (i.e., a cell that comprises at least 20% of the genes identified as being in the SiglecFhigh cell gene profile” and  points out supplemental Table 1, which lists “…2,458 differentially expressed genes identified in an all pairwise comparisons between cell types and/or time points”, see pages 6 and 8 of the Remarks.
	Applicants further provide a table comparing the genes listed in their Table 1 of the instant application in section 00257 spanning pages 62 and 63 with those listed in Poczobutt’s supplemental Table 1, see page 6-8 of the Remarks. Applicants assert “only 18 genes were found in Applicants” Table 1 and the 2,458 genes identified in Poczobutt “…are not expressed [by] a single cell or in a single cell at a specific time”, see page 8, 1st paragraph.
	Applicants’ arguments and points of view have been carefully considered, but fail to persuade.
	Applicants’ independent claims read on “identifying a population of SiglecFhigh cells” and not a single cell.  The biological sample sampled from an individual with lung cancer taught by Wong is a population of cells, wherein the gene signature of this said population can be identified and established utilizing the teachings and technologies of Wong and Poczobutt.  This sampled population of cells has a gene signature of at least eleven (11) markers, the same as those in Applicants’ Table 1 taught herein, thereby meeting the threshold of at least 20% of the genes that are required to identify the population of cells as SiglecFhigh cells.  Accordingly, the rejection is maintained for the reasons cited herein and the rejection of record.
Wong teaches a method detecting lung cancer-associated gene(s) or biomarker(s) including SiglecF in mice with K-rasG12D mutation (K-rasLkb1L/L), as well as in a biological sample from one suffering from lung cancer, see abstract; page 1, sections 0005-0013; sections 0038-0041 spanning pages 2 and 3; page 5, LC assignment #168; page 7, LC assignment #312 (Spp1); page 8, LC assignment #332 (Cxcl14); and Diagnostic…section beginning on page 11. Test samples include a tumor biopsy, “tissue sample [containing] a sputum, blood, serum, plasma or lung cancer”, as well as bronchioalveolar lavage (BAL), see page 1, sections 0006 and 0012; page 11, section 0046; and page 13, section 0060. Absent evidence to the contrary, the SiglecF biomarker is one and the same as SiglecFhigh. 
Wong further teaches “…a somatic deficiency in the kinase, Lkb1 accelerates the development of lung [tumorigenesis].  More specifically, Lkb1 deficiency in the setting of K-rasG12D mutation (K-rasLkb1L/L) was associated with decreased tumor latency and increased tumor aggressiveness including metastasis.  Furthermore, “tumors from K-rasLkb1L/L mice demonstrated…the full range of histologic subtypes (including squamous, adenosquamous, and large-cell) that arise in humans”, see page 1, section 0004; and page 2, section 0038.  It is art known these histologies are subtypes of non-small cell lung cancer (NSCLC), see page 1, section 0003.  
An expression profile or gene profile “…of the lung cancer (LC)-associated genes found in a population suffering from lung” can be generated, as well as “expression of a panel of LC-associated genes in the sample is compared to a LC control level of the same panel of genes. By LC control level is meant the expression profile of the LC-associated genes found in a population suffering from lung cancer”, see page 1, sections 0009-0013.
Wong does not explicitly teach a comprehensive gene signature of the cells in the test samples and does not teach treating the cancer with the administration of an antibody or antigen-binding fragment thereof that inhibits the activity, level, and/or migration of a population of SiglecFhigh cells.
However, Poczobutt teaches analyzing and identifying distinct populations of cells monocyte/ macrophages subtypes from the tumor microenvironment in lung cancer, see abstract; bridging paragraph of pages 2847 and 2848; and Materials…sections on page 2848.  Multiple subsets of myeloid cells were identified including those that bear the Siglec-F+ marker (page 36), as well as AA467197 (page 1), Bcl2a1b, Bcl2a1d (page 5), Cle4n (page 9), Ffar2 (page 14), Gpr171 (page 16), Ier3 (page 18), Ms4a6d (page 24), Rgs10 (page 31), Scimp (page 32) markers within column 1, supplemental table I.  These markers are the same as those in Applicants’ Table 1 and absent evidence to the contrary, the SiglecF biomarker is one and the same as SiglecFhigh.   Moreover, this population of cells are the same as those sampled in Wong, hence the signature will be one and the same, see Poczobutt, page 2850, 1st column, 1st complete sentence;  Wong, page 1, section 0012; page 13, section 0061; page 15, section 0095.
Rubenstein teaches an anti-Siglec-F antibody able to significantly reduce angiogenesis (diminishing the number of blood vessels), extracellular matrix deposition of an extracellular matrix (ECM) protein, thickness of the epithelium and VEGF-positive cells, see Results and Conclusions on page 1; page 2, 2nd and 3rd paragraphs; page 5, Angiogenesis and VEGF…section; and pages 6 and 7.  These features of remodeling are consistent with the LKB1 loss-of-function mutations, observed in about 30% of human lung adenocarcinomas and human NSCLC, the same types of lung cancer also taught in Wong, see Gao abstract; page 18892, 1st column, 1st paragraph; and Discussion section on page 18895.  Lkb1-deficient lung tumors as taught in Wong and Gao undergo ECM alteration, as well as remodeling including excess collagen deposition, fibrotic foci, VEGF activity, see page 18892, abstract; 1st column, 2nd paragraph; page 18895, Discussion section; and page 18896, 1st column, full paragraph. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to definitively identify Wong’s SiglecFhigh cells by means of their distinctive gene signature with the techniques taught by Poczobutt because these lung cancer-associated genes can be used for diagnostic purposes, may have predictive value in clinical outcome, define roles in tumor progression, as well as increase the ability to develop gene targeted therapeutic approaches to inhibit lung cancer, see Wong, sections 0038-0041 spanning pages 2 and 3; and Poczobutt, Discussion section beginning on page 2855. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by all teachings that the gene signature of a population of cells can be easily ascertained with the teachings of Wong and Poczobutt and yield discriminative information regarding specific roles for cancer cells within lung cancer’s tumor microenvironment, see both in their entireties.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to administer the anti-Siglec-F antibody of Rubinstein as a treatment regimen after identifying the gene signature that positively identifies SiglecFhigh (LC168) expressing cells, see Wong, page 5; and page 15, sections 0091-0094; and entire Poczobutt reference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to administer the anti-Siglec-F antibody of Rubinstein in a method of treating SiglecF expressing lung cancer associated including K-rasG12D mutation (K-rasLkb1L/L), as well as lung cancer patients with the SiglecFhigh gene signature. With the administration of the anti-Siglec-F antibody to the patient with SiglecFhigh cells, the inhibition and disruption of activities set forth in claims 16-19, 21, 22, 24, 26, 27 and 40 would occur. Furthermore, one of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by all teachings that LKB1 loss-of-function mutations within a certain population of lung cancers affects signaling and expression of lung cancer associated molecules, such SiglecFhigh and other associated lung cancer biomarkers thereby providing a therapeutic target and impact the progression of cancer including angiogenesis and remodeling of the ECM microenvironment, see all documents in their entireties.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



/Alana Harris Dent/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
26 July 2022